 


               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
 

    EHSAN MOHAMAD OUZA,

                    Plaintiff,
              v.                            Case No. 16-14331
                                            Hon. Terrence G. Berg
    CITY OF DEARBORN
    HEIGHTS, and JORDAN
    DOTTOR and GENE DER-
    WICK, in their individual and
    official capacities,

                    Defendants.

     ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
     I.    Introduction

     Plaintiff brought suit pursuant to 42 U.S.C. § 1983 alleging that

the city of Dearborn Heights and two individual police officers, Jor-

dan Dottor and Gene Derwick, violated her constitutional rights by

arresting her after an incident of alleged domestic violence. This

matter comes before the Court on Defendants’ Motion for Summary

Judgment. ECF No. 26.

       For the following reasons, Defendants’ Motion for Summary

Judgment is GRANTED in part and DENIED in part.




                                    1
 
 



    II.   Background

    The events giving rise to this dispute took place on December 18,

2014 at Ehsan M. Ouza’s (Plaintiff’s) home in Dearborn Heights,

Michigan. ECF No. 1 PageID.3. According to the deposition of

Plaintiff’s daughter, Maysaa Ouza, at approximately 8:00 a.m.,

Plaintiff’s son, Hassan Ouza, appeared under the influence of drugs

or alcohol and attempted to drive Maysaa’s car. ECF No. 29-3

PageID.342. Maysaa refused to allow Hassan to drive, and a verbal

altercation ensued. Id. During the incident, Maysaa placed a call to

her father, Plaintiff’s ex-husband, Mohammad Ouza, in order to
have Mohammad help her convince Hassan that he was not fit to

operate a vehicle. Id. Instead, Mohammad told Maysaa that she

should let Hassan take her car. Id. In the meantime, Hassan and
his mother Ehsan’s altercation had become physical; Hassan

pushed a wardrobe over on top of Ehsan. Id. Maysaa said she

planned to call the police and at that point Mohammad showed up

at the door.    Mohammad then took Maysaa’s and Ehsan’s cell

phones. Id. Prior to December 18, 2014, Plaintiff obtained a Per-

sonal Protection Order (PPO) against Mohammad, which was still
in effect on that date. ECF No. 1 PageID.4.

    The record is unclear as to whether Maysaa called the police for

the first time before or after her father arrived, but the police report



                                   2
 
 



indicates that at 8:01 a.m., Defendant Officer Dottor was dis-

patched to the home to respond to the family trouble call. ECF No.

26-4 PageID.181. Hassan and Mohammad were no longer present

when Dottor arrived. Id. PageID.183. Officer Dottor gave Ehsan

and Maysaa a crime victim’s rights card and left the scene. Id.

    Soon after Officer Dottor left Plaintiff’s house, Mohammad re-

turned with the cell phones he had taken earlier. ECF No. 29-3

PageID.342. When Maysaa opened the door a crack in order to re-

trieve the phones, Mohammad pushed his way inside. Id. At this

point, there was a physical altercation between Plaintiff and Mo-
hammad during which Mohammad pinned Plaintiff to the floor. Id.

During this time, according to Plaintiff, she “tapped” Mohammad

with a broken hanger in an attempt to break his hold on her. Id.
Maysaa stepped in and successfully pulled Mohammad off Plaintiff;

she then called the police a second time. Id. PageID.344–45. Officer

Dottor was dispatched to the house again at 9:54 a.m. ECF No. 26

PageID.115.

    Upon arriving at Plaintiff’s house for the second time, Dottor

first spoke with Mohammad, who was standing outside the house.
Mohammad told Officer Dottor that he stayed at the house after the

previous incident with Hassan to gather some clothes and that

Plaintiff had attacked him. ECF No. 29 PageID.295. Inside the
house, Dottor spoke with Plaintiff and Maysaa, who told him that

                                 3
 
 



Mohammad “trespassed, attacked [Ehsan], put her on the floor, and

was above her.” ECF No. 26 PageID.116. Both Plaintiff and Maysaa

told Dottor that Plaintiff had acted in self-defense after Moham-

mad attacked her. Id. Officer Dottor nonetheless placed Plaintiff

under arrest. ECF No. 29 PageID.295. As Dottor was taking Plain-

tiff outside past Mohammad, he stated “What are you guys doing?

I was trespassing. I hit her. Take me instead. She was just defend-

ing herself. What are you doing?” Id. PageID.296.

    The witnesses present conflicting versions of the facts. Plaintiff

posits that Mohammad had no injuries, ECF No. 29 PageID.297;
Defendants claim that Mohammad had a cut or scratch on his face

that was photographed at the scene. ECF No. 26 PageID.117. Plain-

tiff states that she told Officer Dottor that the handcuffs were too
tight and were hurting her, ECF No. 26 PageID.118, while Defend-

ants state that a different police officer, Defendant Officer Derwick,

was the one who transported Plaintiff to the police station. Id. At

their depositions, neither officer could recall Plaintiff asking them

to loosen the handcuffs. ECF No. 26-6 PageID.204–05; ECF No. 26-

8 PageID.230. Plaintiff states that she had red marks on her wrists
when she was released from jail the next day. ECF No. 29

PageID.297. She also underwent treatment for carpal tunnel syn-

drome approximately three months after the arrest. Id. at
PageID.298. Defendants maintain that the carpal tunnel was a

                                  4
 
 



preexisting injury, not caused by the handcuffs. ECF No. 30

PageID.485.

    Officer Derwick testified that his vehicle had a dashcam and a

microphone in the backseat, and that he was wearing a body micro-

phone, all of which were working on the day of the incident. ECF

No. 26-8 PageID.225. These recordings were destroyed and no de-

fendant has explained why. ECF No. 29 PageID.314. Officer Ste-

phen Popp, the evidence technician at the scene, testified that he

gathered    photos   of   Mohammad’s      injuries.   ECF    No.   29-6

PageID.386–87. Again, the photos are missing with no explanation
of their absence. Id. at PageID.385.

    III. Standard of Review

    “Summary judgment is appropriate if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with

any affidavits, show that there is no genuine issue as to any mate-

rial fact such that the movant is entitled to a judgment as a matter

of law.” Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568

(6th Cir. 2013); see also Fed. R. Civ. P. 56(a). A fact is material only

if it might affect the outcome of the case under the governing law.
See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

    On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence,
in the light most favorable to the non-moving party. See Matsushita

                                   5
 
 



Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (ci-

tations omitted); Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir.

2001).

    As the moving party, the Defendant has the initial burden to

show that there is an absence of evidence to support Plaintiff’s case.

Selby v. Caruso, 734 F.3d 554 (6th Cir. 2013); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met

its burden, the non-moving party “may not rest upon its mere alle-

gations or denials of the adverse party’s pleadings, but rather must

set forth specific facts showing that there is a genuine issue for
trial.” Ellington v. City of E. Cleveland, 689 F.3d 549, 552. Since

Defendants’ motion rests in part on a claim of qualified immunity,

Plaintiff bears the burden of showing that Defendants are not enti-
tled to such immunity under the test established in Harlow v. Fitz-

gerald, 457 U.S. 800, 818 (1982) in order to survive a motion for

summary judgment. Everson v. Leis, 556 F.3d 484, 494 (6th Cir.

2009).

    The Harlow test has two prongs. Under the first, the Court must

determine whether the officer’s conduct violated a federal right. The
Court must also determine whether that right was “clearly estab-

lished” at the time, such that a reasonable official would have

known of it. 457 U.S. at 818. However, even when a defendant as-
serts qualified immunity as an affirmative defense in a motion for

                                  6
 
 



summary judgment, “the evidence of the nonmovant is to be be-

lieved, and all justifiable inferences are to be drawn in his favor.”

Tolan v. Cotton, 572 U.S. 650, 651 (2014) (quoting Anderson, 477

U.S. at 255).

    IV.   Analysis

    Plaintiff’s Complaint contains four allegations. First, Plaintiff al-

leges claims against Officer Jordan Dottor for unconstitutional ar-

rest and search and seizure. Plaintiff next alleges claims against

Dottor and Officer Gene Derwick (consolidated with this case from

a separate lawsuit she filed against him) for excessive force. Fi-
nally, Plaintiff alleges municipal liability against the City of Dear-

born Heights for failure to train and supervise its police officers.

Plaintiff also raises a spoliation claim, requesting an adverse infer-
ence against Defendants based on the fact that video and audio ev-

idence from the incident is missing or destroyed. The Court consid-

ers each of these claims in turn below in accordance with the above-

referenced summary judgment standard.



       a. Spoliation
    The disposition of Defendants’ motion depends in part on the out-

come of Plaintiff’s spoliation claim. Consequently, the Court consid-

ers this claim first. Federal law applies to spoliation sanctions in
federal litigation. Adkins v. Wolever, 554 F.3d 650, 652 (6th Cir.

                                    7
 
 



2009). In this case, Plaintiffs have requested an adverse inference

as the remedy, arguing that because Defendants should have pre-

served the audio recordings and photographs but failed to do so, the

Court ought to assume that this evidence would have been unfavor-

able to Defendants. ECF No. 29 at PageID.313–14.


      [A] party seeking an adverse inference instruction based
      on the destruction of evidence must establish (1) that
      the party having control over the evidence had an obli-
      gation to preserve it at the time it was destroyed; (2)
      that the records were destroyed “with a culpable state of
      mind”; and (3) that the destroyed evidence was “rele-
      vant” to the party’s claim or defense such that a reason-
      able trier of fact could find that it would support that
      claim or defense.
Beaven v. U.S. Dept. of Justice, 622 F.3d 540, 553 (6th Cir. 2010)

(quoting Residential Funding Corp. v. DeGeorge Fin. Corp., 306

F.3d 99, 107 (2d Cir. 2002)).



              i. Obligation to preserve

    “An obligation to preserve may arise ‘when a party should have

known that the evidence may be relevant to future litigation.’”

Beaven, 622 F.3d at 553 (citing Kronisch v. United States, 150 F.3d

112, 126 (2d Cir. 1998). In this case, Defendants undisputedly had
control over the audio recordings and photographs. And Defendants




                                 8
 
 



should have known that the evidence may be relevant to future lit-

igation—it was evidence collected in a criminal case. During oral

argument on this motion, counsel for Defendants noted that the

prosecutor’s office declined to prosecute Plaintiff, perhaps explain-

ing the destruction of evidence. But at the same time, Defendants

are unable to provide even a paper trail of the evidence, which

would almost certainly exist had the evidence been destroyed in ac-

cordance with policy triggered when the prosecutor’s office decides

not to prosecute. Defendants therefore had an obligation to preserve

the evidence that is not discharged because of the decision not to
prosecute Plaintiff.



              ii. Culpable state of mind
    In Jackson v. Target Corporation, No. 12-12190, 2013 U.S. Dist.

LEXIS 100340, at *20 (E.D. Mich. Jul. 18, 2013), the court found

that a party can have a “culpable state of mind” when it “deliber-

ately or accidentally loses or destroys material evidence, or fails to

preserve it when the party should know they are under a duty to

preserve.” (emphasis in original). Similarly, the Sixth Circuit has
concluded that “[a]n adverse inference for evidence spoliation is ap-

propriate if the defendants knew the evidence was relevant to some

issue at trial and their culpable conduct resulted in its loss or de-



                                  9
 
 



struction.” Carlson v. Fewins, 801 F.3d 668, 678 (6th Cir. 2015) (in-

ternal citations and brackets omitted); see also Beaven, 622 F.3d at

554 (“The culpable state of mind factor is satisfied by a showing

that the evidence was destroyed knowingly, even if without intent

to breach a duty to preserve it, or negligently.” (citations and inter-

nal quotation marks omitted)).1

              In this case, Defendants have not provided any information—
in their briefing or at oral argument—about why this evidence is

missing. By all accounts, it ought to have been preserved. Without

an explanation as to why it was not, the Court must conclude that

Defendants acted negligently at the very least.




                                                            
1 There is some out-of-circuit precedent that indicates a different standard for
the culpable state of mind issue when spoliation is raised in a response to a
motion for summary judgment. For example, the Third Circuit stated that in
such cases there must be actual evidence that the alleged spoliation was inten-
tional and driven by a desire to suppress the truth. Davis v. Quaker Valley
School District, 693 Fed. Appx. 131, 135 (3d Cir. 2017). The Eighth Circuit said
the same in Johnson v. Securitas Security Services, 769 F.3d 605 (2014) which
considered a spoliation argument made in response to a motion for summary
judgment. Finally, the Seventh Circuit concluded that the district court cor-
rectly granted the defendant’s motion for summary judgment without granting
an adverse inference to the plaintiff where the plaintiff failed to show that ev-
idence was intentionally destroyed in bad faith. Flournoy v. Schomig, 418 Fed.
Appx. 528 (7th Cir. 2011). But because the Court is not granting an adverse
inference at this time, it does not decide the issue of culpable state of mind
here.
                                                               10
 
 



             iii. Relevance

    Defendants admit that the allegedly spoliated evidence is what

would best prove or refute Plaintiff’s claims. ECF No. 29-6

PageID.387. The photographs of Mohammad’s alleged injuries

would aid in determining whether Officer Dottor had probable

cause to arrest Plaintiff. The audio recording from the backseat of

Officer Derwick’s car would show whether Plaintiff asked him to

loosen the handcuffs, which is a central question in Plaintiff’s ex-

cessive force claim.



             iv. Remedy

    District courts have a wide berth to fashion appropriate reme-

dies for spoliation of evidence. “[A] proper spoliation sanction
should serve both fairness and punitive functions, but its severity

should correspond to the district court’s finding after a fact-inten-

sive inquiry into a party’s degree of fault under the circumstances.”

Beaven, 622 F.3d at 554. “A district court may impose many differ-

ent kinds of sanctions for spoliated evidence, including dismissing

a case, granting summary judgment, or instructing a jury that it
may infer a fact based on lost or destroyed evidence.” Yoder & Frey

Auctioneers, Inc. v. EquipmentFacts, LLC, 774 F.3d 1065, 1070 (6th

Cir. 2014) (citation and internal quotation marks omitted). Defend-



                                 11
 
 



ants’ spoliation creates questions of material fact where those ques-

tions may not otherwise exist. Consequently, Defendants’ spoliation

makes their Motion for Summary Judgment weaker on those

points, as discussed below. Given that the lack of evidence generally

disadvantages Defendants in this motion, the Court finds it unnec-

essary to adopt an adverse inference at this time. Should this case

proceed to trial, however, the Court will address the adverse infer-

ence remedy again at that time.



     b. Section 1983 and Qualified Immunity
     Under Harlow, police officers are entitled to immunity from

civil suit unless their conduct “violate[s] clearly established statu-

tory or constitutional rights of which a reasonable person would
have known. 457 U.S. at 818. In order to survive a motion for sum-

mary judgment in which a defendant claims that he is entitled to

qualified immunity, a plaintiff bears the burden of showing that the

Harlow test is satisfied. The Court examines each of Plaintiff’s

three claims below to determine whether Plaintiff has shown that

Defendants Dottor and Derwick are not entitled to qualified im-
munity.




                                  12
 
 



                                    i. False arrest (Officer Dottor)

       Under the Harlow test, Plaintiff survives summary judgment on

this claim if (1) Officer Dottor violated her federal right; and (2) the

right violated was clearly established such that a reasonable officer

would have known of it. The Court has discretion to determine the

order in which it considers these two prongs. Pearson v. Callahan,

555 U.S. 223, 236 (2009).



       Violation of a federal right

       An arrest violates a person’s constitutional right if there was no
probable cause for the arrest. Brooks v. Rothe, 577 F.3d 701, 706

(6th Cir. 2009). “An officer possesses probable cause when, at the

moment the officer seeks the arrest,2 the facts and circumstances
within the officer’s knowledge and of which she had reasonably

trustworthy information are sufficient to warrant a prudent man in

believing that the plaintiff had committed or was committing an
offense.” Wesley v. Campbell, 779 F.3d 421, 429 (6th Cir. 2015) (cit-

ing Beck v. State of Ohio, 379 U.S. 89, 91 (1964) (internal quotation

marks and brackets omitted)).

       Once probable cause has been established, the police have no fur-

ther obligation to seek or investigate exculpatory evidence. Ahlers
                                                            
2Defendants are correct that the standard for probable cause does not permit
the Court to consider Mohammad’s statements to officers after they had al-
ready arrested Plaintiff.
                                                               13
 
 



v. Schebil, 188 F.3d 365, 370–71 (6th Cir. 1999). However, “an of-

ficer cannot simply turn a blind eye toward evidence favorable to

the accused or ignore information which becomes available in the

course of routine investigations.” Wesley, 779 F.3d at 429 (internal

citations and quotation marks omitted). Therefore, in order to pre-

vail on their motion for summary judgment, Plaintiff must show

that, taking all reasonable inferences in her favor, Mohammad’s

conversation with Officer Dottor prior to Dottor entering the home

(1) did not independently establish probable cause; and (2) Officer

Dottor “turn[ed] a blind eye” toward exculpatory evidence in his in-
terviews with Plaintiff and Maysaa that occurred prior to Plaintiff’s

arrest.

    First, in this case, the conversation with Mohammad alone is in-
sufficient to establish probable cause. Sixth Circuit case law grants

a “presumption of reliability for eyewitness allegations” sufficient

to establish probable cause “only where the witness is ‘someone

with respect to whom there is no apparent reason to question the

person’s reliability.’” Wesley, 779 F.3d at 429–30 (quoting Logsdon

v. Hains, 429 F.3d 334, 343 (6th Cir. 2007) (emphasis in Wesley
only)). Officer Dottor had reason to question Mohammad’s reliabil-

ity, because Mohammad’s inculpation of Plaintiff was also his own

exculpation. Indeed, Officer Dottor was in a position to know that
Mohammad was being untruthful, at least regarding some of the

                                 14
 
 



facts—Mohammad said that he stayed at the house after the inci-

dent with Hassan, but Officer Dottor wrote in his report from the

first incident that Hassan and Mohammad were not at the house

when he arrived. ECF No. 26-4 PageID.181. Mohammad’s state-

ment contradicts what Officer Dottor wrote in his own report from

his first dispatch to Plaintiff’s house. The pre-entry conversation

between Officer Dottor and Mohammad was therefore not sufficient

by itself to establish probable cause to arrest Plaintiff.

    “[L]aw enforcement is under no obligation to give any credence

to a suspect’s story or alibi nor should a plausible explanation in

any sense require the officer to forego arrest pending further inves-

tigation if the facts as initially discovered provide probable cause.”

Ahlers v. Schebil, 188 F.3d 365, 371 (6th Cir. 1999) (internal quota-
tion marks omitted). But in this case, as noted above, the facts as

initially discovered were ambivalent. Consequently, Officer Dottor

cannot rely on the Ahlers rule to excuse him from taking into ac-
count exculpatory information discovered inside the house during

his conversation with Plaintiff and Maysaa.

    Officer Dottor also cites to the presence of Mohammad’s alleged

injury as a factor that established probable cause before Officer

Dottor entered the house. ECF No. 30 at PageID.483. But the exist-

ence of this injury is disputed by Plaintiff, and due to Defendants’

own loss or destruction of evidence, there is no physical evidence

                                  15
 
 



showing that the injury existed. At the same time however, Plaintiff

did admit that she “tapped” Mohammad with a plastic hanger,

providing some support for Officer Dottor’s report of an injury. The

question is a close one—while the summary judgment standard re-

quires that the Court adopt all reasonable inferences in the light

most favorable to Plaintiff, the probable cause standard requires

the Court to consider the facts known to the officer at the time of

arrest.

    Each fact Officer Dottor claims he gathered from Mohammad

prior to entering the house is counterbalanced in the record by a
fact to which Plaintiff or her witnesses have testified. Officer Dottor

testified that Mohammad stated that Plaintiff attacked him, ECF

No. 29-12 PageID.430; Maysaa testified that when she called the
police for the second time that morning, she told them, “My dad is

hitting my mom, please come fast.” ECF No. 29-3 PageID.345. Of-

ficer Dottor claims to have seen a cut on Mohammad’s face, ECF

No. 29-12 PageID.430; Maysaa testified that her father’s face was

unmarred. ECF No. 29-3 PageID.350. Officer Dottor testified that

Plaintiff could not explain how or why Mohammad attacked her;
Maysaa testified that she was there while Plaintiff spoke to Officer

Dottor, and that Plaintiff did explain the details of the attack. 29-3

PageID.350.



                                  16
 
 



       Ultimately, if the jury were to resolve all disputed facts in Plain-

tiff’s favor, it could conclude there was insufficient probable cause

to arrest Plaintiff. However, as discussed in the next section, the

right violated is not so clearly established that any violation of it

defeats qualified immunity.



       Whether the right was clearly established

       Having determined that a jury could conclude that Officer Dottor

violated Plaintiff’s right to be free from arrest without probable

cause, the Court now turns to whether the right that Officer Dottor
violated was “clearly established.”3 The Supreme Court has written

that a primary touchstone of the clearly established law analysis in

the Fourth Amendment context is whether there is an existing case
where an officer “acting under similar circumstances . . . was held

to have violated the Fourth Amendment.” White, 137 S. Ct. at 551.

In other words, “the relevant inquiry is whether existing precedent
placed the conclusion that the defendant violated the law in these

circumstances beyond debate.” Smith v. City of Wyoming, 821 F.3d
                                                            
3 An officer’s action can violate the Fourth Amendment’s requirement of an
objectively reasonable belief that probable cause exists, while not violating
qualified immunity’s requirement that a reasonable officer be aware of a
clearly established right. Cf. Malley v. Briggs, 475 U.S. 335, 344 (1986). To
determine whether a right is so clearly established that no reasonable officer
would be unaware of it, the Court must examine whether the mistake made—
violating Plaintiff’s constitutional right—was a reasonable one given the facts
and circumstances of the arrest. See White v. Pauly, 137 S. Ct. 548, 551 (2017).
 

                                                               17
 
 



697, 709 (6th Cir. 2016) (internal quotation marks and citations

omitted).

    As noted above, the Sixth Circuit allows a “presumption of relia-

bility for eyewitness allegations” sufficient to establish probable

cause “only where the witness is ‘someone with respect to whom

there is no apparent reason to question the person’s reliability.’”

Wesley, 779 F.3d at 429–30 (quoting Logsdon, 429 F.3d at 343 (em-

phasis in Wesley only)). The Court has already pointed out that

there is evidence showing that Officer Dottor ran afoul of this rule.

The remaining question is whether this rule about reliability of eye-
witnesses bearing on probable cause is “clearly established,” and

whether, in this case, given the totality of the circumstances, no

reasonable officer would have acted as Officer Dottor did. The Court
finds that the right violated is not clearly established because the

cases that define it are in tension and because the standard for

judging reliability requires weighing several factors against each

other.

    The Supreme Court has cautioned against defining a right at a

high level of generality. See, e.g., Anderson v. Creighton, 483 U.S.
635, 639 (1987). If the Court were to define the right Defendant vi-

olated as “the right to be free from unlawful seizure,” the conclusion

is obvious that this right is clearly established. “But if the test of



                                 18
 
 



‘clearly established law’ were to be applied at this level of general-

ity, it would bear no relationship to the ‘objective legal reasonable-

ness’ that is the touchstone of Harlow.” Id. The Supreme Court has

stated several times that it is particularly important to define a

right with specificity in the Fourth Amendment context. E.g., City

of Escondido, Cal. v. Emmons, -- S.Ct. ---, 2019 WL 113027, at *2

(Jan. 7, 2019). Indeed, “[t]he contours of the right must be suffi-

ciently clear that a reasonable official would understand that what

he is doing violates that right.” Id. The Court therefore considers

whether there is a clearly established right to be free from the type
of arrest Plaintiff experienced: arrest based on the testimony of one

eyewitness who has an apparent bias in the matter.4

       The Sixth Circuit has considered this issue in several cases.

First, the Circuit found that “[a]n eyewitness identification will con-

stitute sufficient probable cause unless, at the time of the arrest,

there is an apparent reason for the officer to believe that the eye-
witness was lying, did not accurately describe what he had seen, or

was in some fashion mistaken regarding his recollection of the con-

frontation.” Ahlers v. Schebil, 188 F.3d at 370 (internal quotation
marks omitted). In addition, “victims and eyewitnesses of crimes
                                                            
4Because the summary judgment standard indicates that “the evidence of the
nonmovant is to be believed, and all justifiable inferences are to be drawn in
his favor,” Tolan, 572 U.S. at 651, the Court credits Maysaa’s testimony that
her father’s face did not have any marks over Defendant’s report stating that
he had a cut on his face.
                                                               19
 
 



are entitled to a presumption of reliability and veracity without in-

dependent corroboration.” United States v. Ingram, 985 F.2d 562

(unpublished table decision), 1993 WL 5914, at *2 (6th Cir. Jan. 13,

1993). Still, the case that the Court found helpful on the matter of

whether Defendant violated Plaintiff’s right, Wesley—quoted sev-

eral times already—states that the presumption applies only where

there is no reason to question the eyewitness’ reliability. 779 F.3d

at 429–30. Here, Mohammad was allegedly the victim of a crime—

Officer Dottor’s report states that Mohammad told Officer Dottor

that Plaintiff had attacked him. Yet the record also showed there
was an apparent reason—perhaps several reasons—to question

Mohammad’s reliability, though nothing clearly suggests that Mo-

hammad was lying about being attacked.
       Under these circumstances, Officer Dottor’s decision to rely on

Mohammad’s eyewitness account, together with his observation of

the cut on his face, was not objectively unreasonable. The case law

outlined above regarding eyewitness accounts establishing proba-

ble cause does not place it “beyond debate”5 that Mohammad’s ac-

count could establish probable cause for an arrest. Provience v. City

of Detroit, 529 F. App’x 661, 667 (6th Cir. 2013) (noting that the

burden on the plaintiff to defeat qualified immunity is “to show that

no reasonable officer would have concluded, under the totality of
                                                            
5   Smith, 821 F.3d at 709.
                                                               20
 
 



the circumstances, that probable cause to arrest existed”). The

Court finds that Officer Dottor is entitled to qualified immunity on

Plaintiff’s claim for false arrest.



              ii. Search and seizure (Officer Dottor)

    Defendants contend that summary judgment in their favor is

warranted on Plaintiff’s claim of unconstitutional search and sei-

zure. Defendants maintain that Officer Dottor had been given con-

sent to enter the home and, in the alternative, that exigent circum-

stances existed justifying entering the home. ECF No. 26
PageID.123–27. In response, Plaintiff concedes that she did not

claim that Officer Dottor entered her home illegally, ECF No. 29

PageID.303 n.1, but Plaintiff’s Complaint nonetheless alleged that
“Defendant acted unreasonably and failed in his duties when he

unlawfully entered Plaintiff’s residence. . .” ECF No. 1 PageID.6. A

review of the evidence here demonstrates that Defendants are en-

titled to summary judgment on this claim. The parties agree that

someone in the house summoned the police and that Officer Dottor

had express or implied consent to enter the home. Under these cir-
cumstances, Dottor’s entry into the home was lawful. See Smith v.

City of Wyoming, 821 F.3d 697, 709 (6th Cir. 2016). No reasonable

jury could find otherwise.



                                      21
 
 


               iii. Excessive force (Officers Dottor and Der-
                    wick)
    Violation of a federal right

    Defendants acknowledge that “The Fourth Amendment . . . pro-

hibits unduly tight handcuffing in the course of an arrest.” ECF No.

26 PageID.129 (quoting Lyons v. City of Xenia, 417 F.3d 565, 575–

76 (6th Cir. 2005)). In order to avoid summary judgment based on

qualified immunity on a claim of excessive force due to tight hand-

cuffing, a plaintiff must show “(1) he or she complained the hand-

cuffs were too tight; (2) the officer ignored those complaints; and (3)

the plaintiff experienced ‘some physical injury’ resulting from the

handcuffing.” Morrison v. Bd. of Trustees of Green Township, 583
F.3d 394, 401 (6th Cir. 2009) (citing Lyons, 417 F.3d at 575–76 (6th

Cir. 2005)).

    Plaintiff has alleged that she complained multiple times that the
handcuffs were too tight around her wrists. ECF No. 29-2

PageID.328. She also alleges that, despite her complaints, Officer

Derwick did not check or loosen the handcuffs. Id. Officer Derwick

stated that he would have stopped to check the tightness of the cuffs

in response to a complaint about tightness if he was a significant

distance away from the police station. ECF No. 29-5 PageID.381.

But he has no independent recollection of the incident. Id. at

PageID.375. Defendants offer no evidence that Officer Derwick or


                                   22
 
 



Officer Dottor ever checked the handcuffs—nor is there any evi-

dence, beyond Plaintiff’s testimony—that they did not check the

handcuffs. Therefore, as to the first two prongs of the tight hand-

cuffing test, there is a genuine issue of material fact at the very

least. Because the officers state that they have no present recollec-

tion of any issue arising regarding the handcuffing of Plaintiff, the

record consists essentially of uncontroverted evidence that Plaintiff

complained about tight handcuffs and was ignored.

    As to the third prong, the question is more difficult. Plaintiff has

alleged “some physical injury” in two ways: the red marks shown in
the photograph taken after her release from jail, ECF No. 29-15,

and the medical records showing that approximately two months

after her arrest she saw a doctor for diagnosis and treatment of car-
pal tunnel syndrome. ECF No. 29-14.

    Plaintiff has alleged that the handcuffs caused her carpal tunnel

syndrome. However, she has also admitted that she suffered hand

numbness and tingling prior to her arrest, stemming from an auto-

mobile accident in the late 1990s. ECF No. 29 PageID.311. Plaintiff

contends that the unduly tight handcuffs exacerbated her prior in-
jury. Id. However, Plaintiff’s medical records from only one month

after her arrest state that there is “[n]o evidence of fracture, erosive

change, or significant degenerative change in either the right or left



                                   23
 
 



wrist.” ECF No. 26-13 PageID.257. This does not necessarily pre-

clude the conclusion that the handcuffs exacerbated a preexisting

feeling of numbness and tingling. But a subjective assessment of

pain or numbness “does not amount to evidence of ‘physical injury.’”

Jackson, 657 Fed. Appx. at 501 (quoting Getz v. Swoap, 833 F.3d

646, 653–54 (6th Cir. 2016) (affirming a grant of summary judg-

ment in a tight handcuffing case because there was no evidence that

there was a causal connection between the tight handcuffs and the

diagnosis of carpal tunnel syndrome)). Although Plaintiff’s case is

narrowly distinguishable from Jackson because she was not diag-
nosed with carpal tunnel syndrome until after the arrest—unlike

the plaintiff in Jackson, who got his diagnosis prior to his arrest—

the causation question remains. Plaintiff’s medical examination
shortly after the handcuffing occurred showed an absence of any

injury to her wrists. This severs any causal link between the hand-

cuffing and the later diagnosis of carpel tunnel syndrome. That con-

dition may have resulted from some later physical injury, but no

additional injury—beyond what she had already complained of

prior to the arrest—was found to have existed to Plaintiff’s wrists
shortly after the incident. Therefore, Plaintiff cannot rely upon her

carpal tunnel diagnosis to show that she suffered some physical in-

jury from the handcuffs.



                                 24
 
 



    Second, Plaintiff provides several photos that show faint red

marks on her wrists that were taken the day after her arrest. In

Morrison, the Sixth Circuit rejected the contention that “bruising

and wrist marks alone are, as a matter of law, insufficient to estab-

lish physical injury” for a tight handcuffing claim. 583 F.3d at 402.

But Morrison relied on cases in which arrestees suffered numbness,

swelling, pinched skin that bled, and hands that turned blue while

handcuffed. E.g., Martin v. Heideman, 106 F.3d 1308, 1310 (6th Cir.

1997); Baskin v. Smith, 50 F. App’x 731, 737–338 (6th Cir. 2002);

Burchett v. Kiefer, 310 F.3d 937, 941 (6th Cir. 2002). The evidence
Plaintiff provides falls short of these injuries. But in Al-Lamadani

v. Lang, 624 F. App’x 405, 413 (6th Cir. 2015), the Sixth Circuit

found that there was a genuine question as to whether tight hand-
cuffs caused some physical injury where the cuffs “left a red mark

on [the arrestee’s] left wrist that turned blue and was gone the next

day.” The description of the injury on the arrestee in Al-Lamadani

sounds similar to Plaintiff’s injury here. But Al-Lamadani also ap-

pears to conflict with Smith v. Athens County, 79 F. App’x 841, 843

(6th Cir. 2003), in which the Sixth Circuit affirmed the district
court’s grant of summary judgment through qualified immunity on

an excessive force claim where the record showed that the plaintiff

had red marks around his wrists from handcuffs.



                                 25
 
 



    In Al-Lamadani, the evidence of injury was found sufficient

where it showed that the plaintiff’s left wrist had a red mark that

turned blue and was gone the next day. In Smith, the evidence was

only that plaintiff had red marks and elevated heart rate when

taken to the hospital at the time of the arrest. This was not found

to be sufficient to prove injury. Here, Plaintiff’s wrists still bore

some red marks that can plainly be seen in photographs taken the

day after the arrest. Based on the case law, although the question

is a close one, the Court finds that a reasonable jury could view the

photographs showing some redness around Plaintiff’s wrists on the
day after the arrest, and conclude there was some physical injury,

and that, consequently, Officer Dottor violated Plaintiff’s right to

be free from excessive force.



    Whether the right was clearly established

    The Sixth Circuit has repeatedly held that “freedom from exces-

sively forceful or unduly tight handcuffing is a clearly established

right for purposes of qualified immunity.” Courtright v. City of Bat-

tle Creek, 839 F.3d 513, 519 (6th Cir. 2016). The factual scenario in
Plaintiff’s case does not differ markedly from the bulk of cases cited

in the previous section affirming the right to be free from exces-

sively forceful handcuffing. In addition, there is no ambiguity in the
case law with respect to the test for whether a person’s Fourth

                                 26
 
 



Amendment rights have been violated by excessively tight hand-

cuffing. Therefore, any reasonable officer would have known that

he was violating Plaintiff’s right given the facts viewed in the light

most favorable to Plaintiff.

    Based on the foregoing, Defendant’s motion for summary judg-

ment on the claim of excessive force must be denied.



      c. Municipal Liability for Failure to Train and Super-

         vise

    A municipality may be held liable under 42 U.S.C. § 1983 if “the
municipality itself causes the constitutional violation at issue.”

Canton v. Harris, 489 U.S. 378, 385 (1989) (citing Monell v. New

York City Dept. of Social Servs., 436 U.S. 658 (1978)). In order to
establish a claim of this nature, Plaintiff must “(1) identify the mu-

nicipal policy or custom, (2) connect the policy to the municipality,

and (3) show that [her] particular injury was incurred due to the

execution of that policy.” Vereecke v. Huron Valley School Dist., 609

F.3d 392, 404 (6th Cir. 2010). Plaintiff has raised two claims

against the City of Dearborn Heights under § 1983: failure to train
police officers with respect to establishing probable cause for ar-

rests and failure to supervise those officers.




                                  27
 
 



               i. Failure to train

    “Only where a failure to train reflects a ‘deliberate’ or ‘conscious’

choice by a municipality—a ‘policy’ as defined by our prior cases—

can a city be liable for such a failure under § 1983.” Id. at 390. To

establish liability for a failure to train, Plaintiff “must show prior

instances of unconstitutional conduct demonstrating that the [City

of Dearborn Heights] has ignored a history of abuse and was clearly

on notice that the training in this particular area was deficient and

likely to cause injury.” Fisher v. Harden, 398 F.3d 837, 849 (6th Cir.

2005).
    In this case, Plaintiff alleges that Dearborn Heights unlawfully

failed to train its police officers on proper use of handcuffs and

proper establishment of probable cause. ECF No. 1 PageID.9. But
Plaintiff has not produced any evidence showing that the City of

Dearborn Heights ignored a history of abuse with respect to these

topics. In addition, both Officer Derwick and Officer Dottor indi-

cated that they had received training at the police academy con-

ducted by Wayne County on the relevant topics. ECF No. 29-4; ECF

No. 29-5. On its own, receiving training from Wayne County rather
than Dearborn Heights cannot establish a municipal liability claim

for failure to train. While the Court takes all reasonable inferences

in favor of Plaintiff, Plaintiff still bears the burden of proof. Based
on the facts presented in this case, no reasonable jury could find in

                                   28
 
 



Plaintiff’s favor on her failure to train claim against the City of

Dearborn Heights.



              ii. Failure to supervise

    Claims of inadequate supervision must meet the same delibera-

tive indifference standard as claims of failure to train. See Amerson

v. Waterford Township, 562 Fed. Appx. 484, 492 (6th Cir. 2014)

(“However characterized, a claim for failure to supervise must meet

the rigorous standards of culpability and causation that the Su-

preme Court has required when a plaintiff claims that a municipal-
ity has indirectly caused a violation of federal rights in spite of its

facially lawful policies.” (quoting Mize v. Tedford, 375 Fed. Appx.

497, 500 (6th Cir. 2010))).
    Plaintiff relies on an unpublished opinion from the Southern Dis-

trict of Ohio, Kammeyer v. City of Sharonville, Ohio, No. 01-00649,

WL 1133241 (S.D. Ohio Apr. 27, 2006), to support its claim that

failure to conduct performance evaluations forms the basis for a

municipal liability claim. ECF No. 29 PageID.317. But Amerson

specifically rejects that failure to review performance, without
more, establishes a constitutional claim against a municipality. 562

Fed. Appx. at 492 (“While plaintiffs may successfully bring claims

against municipalities for failure to supervise where they do not
conduct reviews or monitor the performance of their employees,

                                  29
 
 



plaintiffs must also show that the municipality lacks such a process

our of deliberate indifference for the constitutional violations that

may occur as a result.”) (noting that, in Kammeyer, the evidence

supported a finding of deliberate indifference).

     Plaintiff has not produced any evidence that supports a finding

that Defendant Dearborn Heights failed to conduct performance re-

views out of deliberate indifference. That is, she has not shown that

Dearborn Heights specifically made a choice not to conduct perfor-

mance evaluations with the knowledge that such a choice would

lead to constitutional violations. Consequently, Defendant Dear-
born Heights is entitled to summary judgment on this issue.

     V.   Conclusion

     For the foregoing reasons, Defendants’ Motion for Summary
Judgment is GRANTED in part (as to Counts I, II, and IV) and

DENIED in part (as to Count III).


     SO ORDERED.



    Dated: January 28, 2019 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                 30
 
 




                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on January
    28, 2019.
                             s/A. Chubb
                             Case Manager
 




                                   31
 
